DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 54 objected to because of the following informalities: in the last line, “layer the additive” should read as “layer comprises the additive”.  Appropriate correction is required.
Claim 67 objected to because of the following informalities: “an electrolyte additive” should read as “the electrolyte additive” for proper antecedent basis.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 53, 54, 55, 56, 58, 59, 61, 62, 63, 64, 71, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 11, 19, 21, 25, 26, 27, 28, 46 of U.S. Patent No. 11,165,121. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent contains all of the limitations of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 53-59, 61-69, 71-79, 81-84 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaffer et al. (PGPub 2008/0269366).
Considering Claim 53, Shaffer discloses a battery separator (battery separator [0222, 0229, 0233]), comprising: 
a microporous polymeric film (microporous polymer film [0010, 0233]); and 
an optional coating layer on at least one side of the microporous film (multiple layers wherein one layer is coated/laminated on the other layer [0010, 0197, 0228]), wherein at least one of the microporous polymeric film and the optional coating comprises an additive selected from the group consisting of a lubricating agent, a plasticizing agent, a nucleating agent, and a surfactant (multiple polymer blend layers [0010, 0197, 0228], each polymer blend may include an additive such as a plasticizer, a lubricant, a nucleating agent, and a surfactant [0039]).
	Considering Claim 54, Shaffer discloses that the battery separator comprises a coating on a first side of the microporous polymeric film (multiple layers wherein one layer is coated/laminated on one side of the other layer [0010, 0197, 0228]) and the coating layer comprises the additive (multiple polymer blend layers [0010, 0197, 0228], each polymer blend may include an additive such as a plasticizer, a lubricant, a nucleating agent, and a surfactant [0039]).
	Considering Claim 55, Shaffer discloses that the microporous polymeric film comprises the additive (multiple polymer blend layers [0010, 0197, 0228], each polymer blend may include an additive such as a plasticizer, a lubricant, a nucleating agent, and a surfactant [0039]).
	Considering Claim 56, Shaffer discloses that the microporous film comprises a polyolefin (microporous film comprises polyolefins [0014]).
	Considering Claim 57, Shaffer discloses that the additive is a lubricating agent (additive is lubricant [0206]).
	Considering Claim 58, Shaffer discloses that the lubricating agent is a fatty acid salt (lubricant is fatty acid salt [0206] such as lithium stearate [0407]).
	Considering Claim 59, Shaffer discloses that the lubricating agent is lithium stearate (lubricant is fatty acid salt [0206] such as lithium stearate [0407]).	 
	Considering Claim 61, Shaffer discloses that the additive is a plasticizing agent (polymer blend additive is a plasticizer [0201, 0039]).
	Considering Claim 62, Shaffer discloses that the additive is a nucleating agent (polymer blend additive is a nucleating agent [0039]).
	Considering Claim 63, Shaffer discloses that the additive is a surfactant (polymer blend additive is a surfactant [0039]).
	Considering Claim 64, Shaffer discloses that the microporous film comprises lithium stearate [0407], which is classified by the claimed invention as a shrinkage reducing agent [0076 PGPub version].	
Considering Claim 65, Shaffer discloses a battery separator (battery separator [0222, 0229, 0233]), comprising: 
a microporous polymeric film (microporous polymer film [0010, 0233]); and 
an optional coating layer on at least one side of the microporous film (multiple layers wherein one layer is coated/laminated on the other layer [0010, 0197, 0228]), wherein at least one of the microporous polymeric film and the optional coating comprises an electrolyte additive (multiple polymer blend layers [0010, 0197, 0228], each polymer blend may include an additive such as a flame retardant [0196]).
	Considering Claim 66, Shaffer discloses that the battery separator comprises a coating on a first side of the microporous polymeric film (multiple layers wherein one layer is coated/laminated on one side of the other layer [0010, 0197, 0228]) and the coating layer comprises the additive (multiple polymer blend layers [0010, 0197, 0228], each polymer blend may include an additive such as a flame retardant [0196]).
	Considering Claim 67, Shaffer discloses that the microporous polymeric film comprises the additive (multiple polymer blend layers [0010, 0197, 0228], each polymer blend may include an additive such as a flame retardant [0196]).
	Considering Claim 68, Shaffer discloses that the microporous film comprises a polyolefin (microporous film comprises polyolefins [0014]).
	Considering Claim 69, Shaffer discloses that the electrolyte additive is a flame retardant additive or a wetting agent (flame retardant additive [0196], wetting agent [0261]).	 
	Considering Claim 71, Shaffer discloses a lithium ion battery comprising the separator of claim 1 (lithium-ion battery comprises the separator and microporous film [0260]).
Considering Claim 72, Shaffer discloses a lithium ion battery comprising the separator of claim 33 (lithium-ion battery comprises the separator and microporous film [0260]).	
Considering Claim 73, Shaffer discloses a dry process membrane (battery separator membrane [0222, 0229, 0233], membrane such as polypropylene is made via blown film method (dry) followed by annealing and stretching [0233]), comprising: 
a microporous polymeric film (microporous polymer film [0010, 0233]); and 
an optional coating layer on at least one side of the microporous film (multiple layers wherein one layer is coated/laminated on the other layer [0010, 0197, 0228]), wherein at least one of the microporous polymeric film and the optional coating comprises an additive selected from the group consisting of a lubricating agent, a plasticizing agent, a nucleating agent, and a surfactant (multiple polymer blend layers [0010, 0197, 0228], each polymer blend may include an additive such as a plasticizer, a lubricant, a nucleating agent, and a surfactant [0039]).
	Considering Claim 74, Shaffer discloses that the battery separator comprises a coating on a first side of the microporous polymeric film (multiple layers wherein one layer is coated/laminated on one side of the other layer [0010, 0197, 0228]) and the coating layer comprises the additive (multiple polymer blend layers [0010, 0197, 0228], each polymer blend may include an additive such as a plasticizer, a lubricant, a nucleating agent, and a surfactant [0039]).  
	Considering Claim 75, Shaffer discloses that the microporous polymeric film comprises the additive (multiple polymer blend layers [0010, 0197, 0228], each polymer blend may include an additive such as a plasticizer, a lubricant, a nucleating agent, and a surfactant [0039]).
	Considering Claim 76, Shaffer discloses that the microporous film comprises a polyolefin (microporous film comprises polyolefins [0014]).
	Considering Claim 77, Shaffer discloses that the additive is a lubricating agent (additive is lubricant [0206]).
	Considering Claim 78, Shaffer discloses that the lubricating agent is a fatty acid salt (lubricant is fatty acid salt [0206] such as lithium stearate [0407]).
	Considering Claim 79, Shaffer discloses that the lubricating agent is lithium stearate (lubricant is fatty acid salt [0206] such as lithium stearate [0407]).	 
	Considering Claim 81, Shaffer discloses that the additive is a plasticizing agent (polymer blend additive is a plasticizer [0201, 0039]).
	Considering Claim 82, Shaffer discloses that the additive is a nucleating agent (polymer blend additive is a nucleating agent [0039]).
	Considering Claim 83, Shaffer discloses that the additive is a surfactant (polymer blend additive is a surfactant [0039]).
	Considering Claim 84, Shaffer discloses that the microporous film comprises lithium stearate [0407], which is classified by the claimed invention as a shrinkage reducing agent [0076 PGPub version].
	 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 60 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. (PGPub 2008/0269366) and further in view of Suzuki et al. (US Pat. No. 5,061,384).
Considering Claims 60 and 80, Shaffer discloses that any lubricant known to a person of ordinary skill in the art may be added to the polymer blend [0206]. The microporous polymer film may comprise fibers [0222]. However, Shaffer is silent to ultra-high molecular weight polysiloxane. 
Suzuki discloses a lubricant comprising modified polysiloxane of molecular weight 2500 or greater [Abstract]. The lubricant is heat-resistant and allows polymer synthetic fibers to be processed with lubricity, cohesiveness and anti-static capability [Column 2 lines 35-50, Column 1 lines 15-35]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the polymer lubricant of Shaffer with the ultra-high molecular weight polysiloxane lubricant of Suzuki in order to provide a heat-resistant lubricant that allows polymer synthetic fibers to be processed with lubricity, cohesiveness and anti-static capability [Column 2 lines 35-50, Column 1 lines 15-35]. 
Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. (PGPub 2008/0269366) and further in view of Chen et al. (PGPub 2017/0288192).	
Considering Claim 70, Shaffer discloses that the separator comprises various additives [0039]. However, Shaffer is silent to vinyl carbonate. 
Chen discloses a separator for a lithium ion battery comprising an organic coating [Abstract]. The organic polymer coating comprises organic polymer particles [0009] including vinyl carbonate [0012]. These particles are a component of a separator configuration that provides endurance for a high expansion force so as to provide desirable cycle and safety performance for the battery [0006, 0007]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the separator of Shaffer with the vinyl carbonate particle coating of Chen in order to provide separator endurance for a high expansion force so as to provide desirable cycle and safety performance for the battery [0006, 0007].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/             Primary Patent Examiner
 Art Unit 1725